           Case 1:21-cv-02076-CM Document 2 Filed 03/11/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JINJA JJ JOHNSON,

                             Plaintiff,                             21-CV-2076 (CM)

                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                       OR IFP APPLICATION AND PRISONER
RIKERS ISLAND (R.M.S.C.), et al.,                               AUTHORIZATION

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Rikers Island, brings this action pro se. To proceed

with a civil action in this Court, a prisoner must either pay $402.00 in fees – a $350.00 filing fee

plus a $52.00 administrative fee – or, to request authorization to proceed in forma pauperis

(IFP), that is, without prepayment of fees, submit a signed IFP application and a prisoner

authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP application, the

Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee in installments

deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed

in this Court without prepayment of fees must therefore authorize the Court to withdraw these

payments from his account by filing a “prisoner authorization,” which directs the facility where

the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account in

installments and to send to the Court certified copies of the prisoner’s account statements for the

past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay


       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
              Case 1:21-cv-02076-CM Document 2 Filed 03/11/21 Page 2 of 2




the $400.00 in fees or submit the attached IFP application and prisoner authorization forms. If

Plaintiff submits the IFP application and prisoner authorization, they should be labeled with

docket number 21-CV-2076 (CM). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       March 11, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
